06/03/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0156



                             No. DA 22-0156

CITY OF GREAT FALLS,

           Plaintiff and Appellee,

     v.

HANNAH ROSE KUNTZ,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 5, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                     June 3 2022